NO. 07-06-0472-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  MAY 25, 2007
                         ______________________________

                                  TOMMY PARKER,

                                                              Appellant

                                            v.

             RON MCLAURIN, JESSE MENDEZ, and VILSEN SALINAS,

                                                     Appellees
                       _________________________________

            FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 2000-508,867; HON. RUBEN REYES, PRESIDING
                       _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Tommy Parker (Parker) appeals from orders granting summary judgment in favor

of appellees Ron McLaurin, Jesse Mendez, and Vilsen Salinas (collectively referred to as

the appellees) and adjudicating him to be a vexatious litigant. His two issues concern the

decision to deny his motion to strike the summary judgment evidence of appellees, and 2)

declare him a vexatious litigant. We overrule the issues.
       The proceeding arises from another of Parker’s numerous suits (since the 1990's)

against one or more of the appellees. The latter sought to dispose of this one via summary

judgment alleging grounds of res judicata, collateral estoppel, and limitations. And, though

Parker included a lengthy recitation of facts in his brief, he did not attack any of the

aforementioned summary judgment grounds. Nor did he explain why the trial court erred

in refusing to strike the appellees’ summary judgment evidence or in designating him a

vexatious litigant.

       One appealing a summary judgment has the burden to negate all grounds upon

which summary judgment could be based, which grounds at bar included that of being a

vexatious litigant. See State Farm Fire & Cas. Co. v. S.S., 858 S.W.2d 374, 381 (Tex.

1993); Lewis v. Adams, 979 S.W.2d 831, 833 (Tex. App.–Houston [14th Dist.] 1998, no

pet.). Since Parker did not satisfy his burden, we have no basis on which to reverse the

judgment.

       Accordingly, we overrule the issues and affirm the summary judgment.



                                                 Brian Quinn
                                                 Chief Justice




                                             2